Fowler, S.
—This is a proceeding under section 2685 of the Code for the sale of property. The point is as to the snffi*187ciency and regularity of the service of process. Section 2685 provides in part: “If the surrogate, in his discretion, entertains the application, notice of such application shall he given to all persons interested or in such persons as the surrogate by order directs to have notice,” and “ in such manner as the surrogate shall prescribeThis gives the surrogate wide latitude as to the manner of service, but in this proceeding before the court the surrogate has fixed the manner of service by directing the issuance of a citation. Accordingly, the manner of service having been selected, the service of the process must be made strictly in accordance with the statute governing service of citation, and the surrogate has no power -to alter in any way the requirement of such statute (§§ 2525, 2526). In this proceeding the order directing the issuance of a citation further provides that it “ be served personally or by mail in the manner prescribed by sections 796 and 797 of the Code of Civil Procedure.” Sections 796 and 797 have no application for they apply solely to papers served in an action (§ 3333), the proceeding in question before the court being a special proceeding. Furthermore, if these sections had any application for a special proceeding, they would be excluded by the provisions of sections 2525 and 2526 of the Code. Finally, the citation in this proceeding having been served on all creditors residents of the State of Few York by mail, and on creditors residents of other states by mailing, without publication, no service as provided by the statute has been made, and the surrogate has not acquired jurisdiction of the parties. If section 2685 were to be held to authorize such service, the service of a. citation would become a very much less formal matter than under the previous acts. Thé service is not sufficient. In all proceedings begun by citation in a. court which proceeds in rein care must be exercised by the surrogate in reference to the service of the citation. He has no power to vary the statute.
Decreed accordingly.